DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 and 06/16/2021 was filed after the mailing date of the Application on 02/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “a usage limit threshold value line which is a function of the tank temperature and is indicative of a usage limit threshold value of the tank internal pressure, the usage limit threshold value line being calculated using at least one of a required minimum residual pressure line which is a function of the tank temperature and is indicative of a required minimum value of the tank internal pressure, and an isopycnic line indicative of a relationship between the tank temperature and the tank internal pressure in which a density of the gas is maintained with the tank internal pressure being on the required minimum residual pressure line at a minimum temperature within an allowable temperature range that is an allowable range of an environmental temperature at which the high pressure tank is used; an isopycnic line indicative of a relationship between the tank temperature and the tank internal pressure in which a density of the gas is maintained with the tank internal pressure being on the required minimum residual pressure line at a minimum temperature within an allowable temperature range that is an allowable range of an environmental temperature at which the high pressure tank is used; a computation unit configured to determine, as a corresponding usage limit threshold value, the tank internal pressure on the usage limit threshold value line corresponding to the measured temperature value; and a determination unit configured to stop release of the gas from the high pressure tank when having determined that the measured internal pressure value has decreased to the corresponding usage limit threshold value, wherein the tank internal pressure indicated by the usage limit threshold value line within the allowable temperature range becomes greater than or equal to the tank internal pressure indicated by the isopycnic line, in a case that an entirety of the tank internal pressure indicated by the required minimum residual pressure line within the allowable temperature range is less than or equal to the tank internal pressure indicated by the isopycnic line, and becomes greater than or equal to the tank internal pressure indicated by a tangent line obtained by moving the isopycnic line to a side where the tank internal pressure becomes higher so that the isopycnic line contacts the required minimum residual pressure line, in a case that at least a portion of the tank internal pressure indicated by the required minimum residual pressure line within the allowable temperature range exceeds the tank internal pressure indicated by the isopycnic line”, or “a usage limit 10threshold value line which is a function of the tank temperature and is indicative of a usage limit threshold value of the tank internal pressure, the usage limit threshold value line being calculated using at least one of a required minimum residual pressure line which is a 15function of the tank temperature and is indicative of a required minimum value of the tank internal pressure, and an isopycnic line indicative of a relationship between the tank temperature and the tank internal pressure in which a density of the gas is maintained with the tank internal 20pressure being on the required minimum residual pressure line at a minimum temperature within an allowable temperature range that is an allowable range of an environmental temperature at which the high pressure tank is used; and  25a computation unit configured to determine, as a corresponding usage limit threshold value, the tank internal pressure on the usage limit threshold value line corresponding to the measured temperature value; and a determination unit configured to stop release of the gas from the high pressure tank when having determined that the measured internal pressure value has decreased to the corresponding usage limit threshold value, wherein the tank internal pressure indicated by the usage limit threshold value line within the allowable temperature range becomes greater than or equal to the tank internal pressure indicated by the isopycnic line, in a case that an entirety of the tank internal pressure indicated by the required minimum residual pressure line within the allowable temperature range is less than or equal to the tank internal pressure indicated by the isopycnic line, and becomes greater than or equal to the tank internal pressure indicated by a tangent line obtained by moving the isopycnic line to a side where the tank internal pressure becomes higher so that the isopycnic line contacts the required minimum residual pressure line, in a case that at least a portion of the tank internal pressure indicated by the required minimum residual pressure line within the allowable temperature range exceeds the tank internal pressure indicated by the isopycnic line”, in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753